UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 13, 2015 XSUNX, INC. (Exact name of registrant as specified in its charter) Colorado 000-29621 84-1384159 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 65 Enterprise, Aliso Viejo, CA92656 (Address of principal executive Offices) (Zip Code) Registrant’s telephone number, including area code: (949) 330-8060 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 7 – REGULATION FD Item 7.01 Regulation FD Disclosure. Press Release The information in this Item 7.01 of this Current Report is furnished pursuant to Item 7.01 and shall not be deemed "filed" for any purpose, including for the purposes of Section 18 of the Exchange Act, or otherwise subject to the liabilities of that Section. The information in this Current Report on Form 8-K shall not be deemed incorporated by reference into any filing under the Securities Act or the Exchange Act regardless of any general incorporation language in such filing. On January 13, 2015, XsunX, Inc. (the “Company”) issued a Press Release (the “Press Release”) announcing that it had entered into an agreement to design and install a 260kW commercial-use solar power system for a large automotive parts manufacturer based in Southern California.The Company further noted that the contract value for solar system, capable of powering about 85 average size homes, is expected to be approximately $600,000. A copy of the Press Release is attached hereto as Exhibit 99.1 SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS Item 9.01 Financial Statements and Exhibits. (d) Exhibits. The following exhibits are filed herewith. Exhibit No. Description Press Release by XsunX, Inc., dated January 13, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. XSUNX, INC. Date: January 13, 2015 By: /s/Tom M. Djokovich Tom M. Djokovich Title: CEO/Secretary
